In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the mother appeals from an order of fact-finding and disposition of the Family Court, Bangs County (Turbow, J.), dated May 12, 2004, which, after a fact-finding hearing, determined that she is unable to provide proper and adequate care for the subject child by reason of her mental illness, terminated her parental rights and transferred guardianship and custody of the child to Angel Guardian-St. Mary’s Children and Family Services, doing business as MercyFirst and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioning agency established by clear and convincing evidence that the mother is unable to properly and adequately care for her child, now or in the foreseeable future, by reason of mental illness (see Social Services Law § 384-b [4] [c]; Matter of Hime Y, 52 NY2d 242, 247-248 [1981]; Matter of Harlem Dowling-Westside Ctr. for Children & Family Servs. [Ebony Shaquiera C.] v Marion L.C., 264 AD2d 845 [1999]; Matter of Virginia Denise R., 249 AD2d 400 [1998]; Matter of Michelle H., *493228 AD2d 440 [1996]; Matter of Denise Emily K., 154 AD2d 596, 597-598 [1989]).
The mother’s remaining contention is not properly before this Court. Adams, J.P., Goldstein, Crane and Skelos, JJ., concur.